Citation Nr: 0010588	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
hepatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1940 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO decision which denied service 
connection for a right hip disorder, a left knee disorder, 
and for a back disorder; and denied increased ratings for 
residuals of a right knee injury and for residuals of 
hepatitis.  

During the course of the appeal, the veteran's claim of 
service connection for a back disorder was recharacterized as 
a cervical spine disorder.  Thus, the issue is categorized as 
such on the cover page of this document.

In November 1994, a RO hearing officer granted an increased 
rating to 10 percent for a right knee disorder.  The veteran 
has not indicated he is satisfied with this rating.  Thus, 
the claim is still before the Board.  AB v. Brown, 6 Vet.App. 
35 (1993).

In April 1994 the RO denied service connection for a nasal 
condition and for an upper respiratory condition.  The 
veteran submitted a timely notice of disagreement and he was 
issued a statement of the case in July 1999.  A substantive 
appeal on these issues was never received; thus, the issues 
are not on appeal.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1998); Roy v. Brown, 5 Vet.App. 554 (1993).  The only issues 
now on appeal are reflected on the cover sheet of this 
document.

In February 2000, the veteran failed to report to a Board 
hearing.

The issue of entitlement to an increased evaluation for 
residuals of a right knee injury will be addressed in the 
remand section of this decision.


FINDINGS OF FACT

1.  Service connection is currently in effect for anxiety 
reaction, rated 30 percent; residuals of a right knee injury, 
rated 10 percent; residuals of a gunshot wound to the right 
hand, rated 10 percent; residuals of hepatitis, rated 
10 percent; neuropathy of the right ulnar nerve, rated 
10 percent; and appendectomy scar, rated zero percent.  The 
combined rating for the service-connected disabilities is 
50 percent.

2.  A right hip disorder was not present in service or for 
many years later, and the veteran's current right hip 
disorder is not causally related to an incident of service or 
to a service-connected disability.

3.  A left knee disorder was not present in service or for 
many years later, and the veteran's current left knee 
disorder is not causally related to an incident of service or 
to a service-connected disability.

4.  The veteran has not submitted competent (medical) 
evidence linking his current cervical spine disorder, first 
found many years after service, to an incident of service or 
to a service-connected disability.

5.  The hepatitis is asymptomatic.


CONCLUSIONS OF LAW

1.  Right hip strain with degenerative joint disease was not 
incurred in or aggravated by active service, nor may the 
degenerative joint disease of the right hip be presumed to 
have been incurred in active service, nor is the right hip 
condition proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1999).

2.  Left knee strain with degenerative joint disease was not 
incurred in or aggravated by active service, nor may the 
degenerative joint disease of the left knee be presumed to 
have been incurred in active service, nor is the left knee 
condition proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1999).

3.  The claim for service connection for degenerative disc 
disease of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a rating in excess of 10 percent for 
hepatitis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Hip Disorder

The veteran had active service from October 1940 to December 
1945.

Service medical records do not show the presence of a right 
hip disorder.

Post service VA and private medical records do not show the 
presence of a right hip disorder until the 1990's.  A private 
medical report shows that an MRI (magnetic resonance imaging) 
of the right hip in April 1993 revealed minimal degenerative 
arthritis.

The veteran underwent a VA medical examination in July 1993.  
The diagnosis was degenerative arthritis of the right hip.  
The examiner noted that the right hip disorder was aggravated 
by the veteran's right knee condition.

The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that his right hip condition was 
due to his service-connected right knee condition because he 
kept trying to avoid placing weight on the right leg.

VA medical records, including reports of examinations in 
August 1994 and April 1996, continue to show the presence of 
a right hip condition.  The diagnosis on the report of the 
April 1996 VA medical examination is right hip strain with 
degenerative joint disease.

The veteran underwent a VA medical examination in May 1997 in 
order to review the opinion in the report of the veteran's 
July 1993 VA medical examination noting that the right hip 
condition was aggravated by the right knee condition and to 
obtain an opinion as to the etiology of the right hip 
condition.  The examiner reviewed the report of the July 1993 
VA medical examination and noted that is was not clear from 
his observation of the veteran at this examination why the 
examiner made the noted opinion in July 1993.  It was noted 
that the veteran's gait was completely normal except when he 
walked slowly and that his gait showed no change in the 
mechanics that might impose abnormal stresses on the right 
hip.  It was noted that a review of X-rays of the veteran's 
right hip revealed minimal to mild degenerative joint disease 
consistent with his age.  The examiner concluded that there 
was no aggravation of the right hip condition attributable to 
the right knee condition.

A review of the records shows that service connection is 
currently in effect for anxiety reaction, rated 30 percent; 
residuals of a right knee injury, rated 10 percent; residuals 
of a gunshot wound to the right hand, rated 10 percent; 
residuals of hepatitis, rated 10 percent; neuropathy of the 
right ulnar nerve, rated 10 percent; and appendectomy scar, 
rated zero percent.  The combined rating for the service-
connected disabilities is 50 percent.

The veteran's claim for service connection for a right hip 
disorder is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to this claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service medical records are negative for a right hip disorder 
and the post-service medical records do not show the presence 
of a chronic right hip condition until the 1990's.  The 
medical evidence shows that the veteran currently has right 
hip strain with degenerative joint disease (arthritis), and 
the examiner who conducted the July 1993 VA medial 
examination noted that this condition had been aggravated by 
the service-connected right knee condition.  This opinion, 
however, is not supported by any medical principles.  

In May 1997, the veteran underwent another VA medical 
examination, and the examiner found no basis for the medical 
opinion of July 1993 noting aggravation of the right hip 
condition because of the service-connected right knee 
condition.  It was noted that the veteran's medical records 
were reviewed and that the records revealed the presence of 
minimal to mild arthritis consistent with the veteran's age.  
It was also noted that the veteran was observed walking and 
that there was no change in the mechanics that might impose 
undue stress on the right hip.  The examiner who conducted 
this medical examination opined that there was no aggravation 
of the right hip condition due to the service-connected right 
knee condition.

After consideration of all the evidence, the Board finds that 
the opinion of the examiner who conducted the May 1997 VA 
medical examination is more persuasive than the opinion of 
the examiner who conducted the July 1993 VA medical 
examination because it is supported by a discussion of 
medical principles based on the medical evidence in the 
veteran's case.  Whereas, the opinion, more of a notation, in 
the report of the July 1993 VA medical examination is not 
supported by any discussion of medical principles or medical 
evidence.

The Board recognizes the veteran's statements and testimony 
to the effect that his right hip condition is causally 
related to his service-connected right knee condition, but 
this lay evidence is not sufficient to support a claim based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence indicates that the veteran's current right hip 
condition was first demonstrated many years after service, 
and it does not causally link this condition to an incident 
of service or to a service-connected disability.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for a right hip condition, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service Connection for a Left Knee Disorder

Service medical records are negative for a left knee 
disorder.

The post-service VA and private medical records do not reveal 
the presence of a left knee disorder until around 1990.  A 
private medical report dated in November 1990 notes that the 
veteran had a history of arthritis of various joints, 
including the knees.  A private medical report shows that a 
MRI of the left knee in April 1993 demonstrated minimal 
degenerative arthritis.

The report of the veteran's VA medical examination in July 
1993 shows a diagnosis of degenerative arthritis of the left 
knee.  The examiner noted that this condition was aggravated 
by the right knee condition.

The veteran testified at a hearing in July 1994.  His 
testimony was to the effect that his left knee condition was 
causally related to his service-connected right knee disorder 
because he kept trying to keep weight off the right leg.

The veteran underwent VA medical examinations in August 1994 
and April 1996.  These reports show the presence of left knee 
strain with degenerative joint disease.

The veteran underwent a VA medical examination in May 1997 in 
order to review the opinion in the report of the veteran's 
July 1993 VA medical examination noting that the left knee 
condition was aggravated by the right knee condition and to 
obtain an opinion as to the etiology of the left knee 
condition.  The examiner reviewed the report of the July 1993 
VA medical examination and noted that is was not clear from 
his observation of the veteran at this examination why the 
examiner made the noted opinion in July 1993.  It was noted 
that the veteran's gait was completely normal except when he 
walked slowly and that his gait showed no change in the 
mechanics that might impose abnormal stresses on the left 
knee.  It was noted that a review of X-rays of the veteran's 
left knee revealed minimal to mild degenerative joint disease 
consistent with his age.  The examiner concluded that there 
was no aggravation of the left knee condition that was 
attributable to the right knee condition.

The veteran's claim for service connection for a left knee 
disorder is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

The criteria for establishing service connection for a left 
knee condition are noted in Section I of this decision.

Service medical records are negative for a left knee disorder 
and the post-service medical records do not show the presence 
of a chronic left knee disorder, knee strain with arthritis, 
until around 1990.  The examiner who conducted the July 1993 
VA medial examination noted that this condition had been 
aggravated by the service-connected right knee condition.  
This opinion, however, is not supported by any medical 
principles.  

In May 1997, the veteran underwent another VA medical 
examination, and the examiner found no basis for the medical 
opinion of July 1993 noting aggravation of the left knee 
disorder because of the service-connected right knee 
condition.  It was noted that the veteran's medical records 
were reviewed and that these records revealed the presence of 
minimal to mild arthritis consistent with the veteran's age.  
It was also noted that the veteran was observed walking and 
that there was no change in the mechanics that might impose 
undue stress on the left knee.  The examiner who conducted 
this medical examination opined that there was no aggravation 
of the left knee condition that was attributable to the 
service-connected right knee condition.

After consideration of all the evidence, the Board finds that 
the opinion of the examiner who conducted the May 1997 VA 
medical examination is more persuasive than the opinion of 
the examiner who conducted the July 1993 VA medical 
examination because it is supported by a discussion of 
medical principles based on the medical evidence in the 
veteran's case.  Whereas, the opinion, more of a notation, on 
the report of the July 1993 VA medical examination is not 
supported by any discussion of medical principles or medical 
evidence.

The Board recognizes the veteran's statements and testimony 
to the effect that his left knee disorder is causally related 
to his service-connected right knee condition, but this lay 
evidence is not sufficient to support a claim based on 
medical causation.  Espiritu, 2 Vet. App. 492.

The evidence indicates that the veteran's current left knee 
disorder was first demonstrated many years after service, and 
it does not causally link this condition to an incident of 
service or to a service-connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


III.  Service Connection for a Cervical Spine Disorder

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a cervical spine disorder; that 
is, evidence which shows that this claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the 
claims.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service medical records do not show the presence of a 
cervical spine disorder.  The post-service medical records do 
not show the presence of a chronic cervical spine disorder, 
cervical strain with arthritis, until around 1990.  The 
private medical report dated in November 1990 notes that X-
rays reportedly had shown problems at the C6-C7 level, and 
noted a history of neck problems for about 3 years.  A 
history of arthritis of the neck was noted, and reports of 
the veteran's evaluations in the 1990's show the presence of 
cervical strain with arthritis.  The post-service medical 
records do not link the veteran's current cervical spine 
disorder to an incident of service or to a service-connected 
disability.  A claim is not well grounded where there is no 
medical evidence linking the claimed disability to an 
incident of service or to a service-connected disability, 
event when a disability is claimed as due to a combat injury.  
38 U.S.C.A. § 1154; Caluza, 7 Vet. App. 498.

In this case, there is evidence to the effect that the 
veteran injured his cervical spine in service, but there is 
no competent (medical) evidence showing the presence of a 
chronic cervical spine disorder until many years after 
service, and there is no competent (medical) evidence linking 
the condition to an incident of service or to a service-
connected disability.  Hence, the claim for service 
connection for a cervical spine disorder is not plausible, 
and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for a cervical spine disorder on the merits and 
finds no prejudice to the veteran in appellate denial of the 
claim as not well grounded.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



IV.  Increased Evaluation for Hepatitis

Service medical records show that the veteran was 
hospitalized in 1945 for treatment of acute hepatitis with 
jaundice.

An October 1951 RO rating decision granted service connection 
for hepatitis and assigned a 10 percent evaluation, effective 
from May 1951.  This evaluation has remained unchanged since 
then.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claim for 
an increased evaluation for hepatitis will be discussed in 
the following paragraphs.

The private medical report dated in November 1990 notes a 
history of hepatitis B in service many years ago.  No current 
residuals were found with regard to this condition.

The report of the veteran's VA medical examination in July 
1993 shows a diagnosis of history of hepatitis (1945).

At the hearing in July 1994, the veteran testified to the 
effect that he had gastrointestinal problems that were 
residuals of his hepatitis.  His testimony was to the effect 
that the residuals of hepatitis were more severe than 
currently rated and that a higher rating should be assigned 
for these residuals.

The report of the veteran's VA medical examination in August 
1994 shows diagnoses of chronic duodenitis with gastritis, 
and GERD.  Residuals of hepatitis were not found on this 
examination, including reports of blood analysis.

A report of the veteran's VA medical examination in May 1997 
shows that he was examined in order to obtain an opinion as 
to whether his gastrointestinal problems were related to his 
hepatitis.  The examiner noted that a review of the veteran's 
records revealed no serum markers for any of the viruses that 
would cause chronic hepatitis.  Hepatitis C antibody was 
negative and his hepatitis B surface antigen was negative.  
It was noted that he may have had hepatitis A during service, 
but that this disorder was not known to go on to chronicity.  
It was noted that the veteran had a history of GERD that had 
no relationship to any hepatitis.  It was concluded that the 
veteran had no stomach disorder related to hepatitis and that 
his history of GERD had no relationship to residuals of 
hepatitis.

The veteran's claim for an increased evaluation for residuals 
of hepatitis is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Healed, nonsymptomatic infectious hepatitis warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation requires minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of a lesser degree and frequency than that 
required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 
60 percent evaluation requires moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 100 percent evaluation is 
warranted with marked liver damage, manifested by liver 
function tests, and marked gastrointestinal symptoms or with 
episodes of several weeks duration, aggregating 3 or more a 
year, accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Code 7345.

The evidence shows that the residuals of hepatitis have been 
assigned a 10 percent evaluation for more than 20 years.  
Under these circumstances, the evaluation is protected from 
reduction.  38 U.S.C.A. § 110 (West 1991).

The evidence, however, is negative for any current hepatitis 
or residuals thereof.  While the veteran's testimony is to 
the effect that he has gastrointestinal problems that are 
residuals of his hepatitis in service, the examiner who saw 
the veteran at the May 1997 medical examination concluded 
that the veteran had no stomach disorder and no 
gastrointestinal problems due to hepatitis.  

The overall evidence reveals that the veteran's hepatitis is 
asymptomatic.  Since there are no current residuals of 
hepatitis, the evidence does not support granting a higher 
rating for residuals of hepatitis under diagnostic code 7345.

The preponderance of the evidence is against the claim for an 
increased evaluation for residuals of hepatitis, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a left knee disorder is denied.

The claim for service connection for a cervical spine 
disorder is denied as not well grounded.

An increased evaluation for residuals of hepatitis is denied.


REMAND

The Board finds that the veteran's claim for an increased 
compensation is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  In the instant case, the file indicates that further 
development is needed to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski 1 Vet.App. 78 (1990)

A review of the record shows that the veteran underwent 
examination of his right knee at a VA medical facility in May 
1997.  The examiner noted that extension of the knee was 
limited to 10 degrees.  This findings is seemingly 
inconsistent to findings on extension of the right knee noted 
on the reports of prior VA medical examinations and the 
examiner did not comment on these different findings.  Nor 
does the report of the medical examination make it clear that 
the standard ranges of motion of the right knee were 
considered in the evaluation of the knee.  The standard 
ranges of motion of the knee are zero degrees extension and 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (1999).  The 
report of this examination also indicates that the veteran 
complains of constant knee pain, but the examiner did not 
note whether there was pain with motion of the right knee.  
The examiner noted that the right knee condition was prone to 
flare-ups, but did not comment on the severity of the right 
knee condition during the flare-ups.  The duty to assist the 
veteran in the development of evidence with regard to his 
claim includes providing him with a thorough and 
contemporaneous medical examination that takes into account 
prior medical evaluations.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the claim disability/ies.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1999) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1999).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1999) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

Moreover, the Board notes that in a written argument dated in 
February 2000, the representative disagrees with the denial 
of secondary service connection for GERD in the July 1999 RO 
rating decision.  This document constitutes a timely notice 
of disagreement.  38 C.F.R. §§ 20.201, 20.300 (1999).  This 
issue has not been made the subject of a statement of the 
case, and it should be.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board 
may not address this matter until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a right knee 
disorder since 1993.  Following the 
procedures of 38 C.F.R. § 3.159, complete 
clinical records of all such treatment 
not already on file should be obtained.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his right knee disorder.  
All indicated studies, including range of 
motion studies based on the above-noted 
standard ranges of motion, should be 
obtained and all clinical findings 
reported in detail.  The examiner should 
express an opinion on the severity of the 
right knee condition that includes any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the right knee.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claim for an increased 
evaluation for the right knee condition.  
If the claim for an increased rating for 
a right knee disorder is denied, an 
appropriate supplemental statement of the 
case should then be sent to the veteran 
and his representative should be given an 
opportunity to respond.  The RO should 
also issue the veteran and his 
representative an appropriate statement 
of the case on the issue of entitlement 
to secondary service connection for GERD.  

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals


 


- 18 -


